

116 HR 7860 IH: Expanding Access to Emergency Meals Act
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7860IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Cárdenas (for himself and Ms. Fudge) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to ensure food assistance during a major disaster or emergency declared under such Act.1.Short titleThis Act may be cited as the Expanding Access to Emergency Meals Act.2.Exception to duplication of BenefitsSection 312(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155(b)) is amended by adding at the end the following:(5)Exception to prohibition on duplication of assistanceDuring the period of a major disaster or emergency declared under this Act, this section shall not prohibit the provision of Federal assistance under this Act to any person who is or may be entitled to receive nutrition assistance through a program administered by the Secretary of Agriculture, and receipt of such assistance shall not be considered duplicative assistance, except that a person receiving benefits (as defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012)) under only section 5(h)(1) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(h)(1)) may not simultaneously receive food for distribution to households authorized under section 413 of this Act or be certified to receive benefits under section 5(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(a))..